


110 HR 2379 IH: To amend title XIX of the Social Security Act to require

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2379
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Holt (for
			 himself, Mr. LoBiondo,
			 Mr. Smith of New Jersey,
			 Mr. Payne,
			 Mr. Towns,
			 Mr. Jefferson,
			 Ms. Jackson-Lee of Texas,
			 Mr. Grijalva,
			 Mr. Brady of Pennsylvania,
			 Ms. Corrine Brown of Florida,
			 Mr. Ferguson,
			 Ms. Roybal-Allard,
			 Mr. Pascrell,
			 Ms. Linda T. Sánchez of California,
			 Mr. Bishop of Georgia,
			 Mr. Saxton,
			 Mr. Cohen, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  staff working with developmentally disabled individuals to call emergency
		  services in the event of a life-threatening situation.
	
	
		1.Short titleThis Act may be cited as Danielle’s
			 Act.
		2.Requirement of
			 staff working with developmentally disabled persons to call emergency services
			 in the event of a life-threatening situation
			(a)RequirementSection 1902(a) of the Social Security Act
			 (42 U.S.C. 1396a(a)) is amended—
				(1)in paragraph (66),
			 by striking and at the end;
				(2)in paragraph (67),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (67) the following new paragraph:
					
						(68)provide, in
				accordance with regulations of the Secretary, that direct care staff providing
				health-related services to a person with a developmental disability or
				traumatic brain injury are required to call the 911 emergency telephone service
				or equivalent emergency management service for assistance in the event of a
				life-threatening emergency to such person and to report such call to the
				appropriate State agency or
				department.
						.
				(b)Effective
			 DateThe amendments made by subsection (a) take effect on January
			 1, 2008.
			
